Citation Nr: 0502832	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-01 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for status post left total 
knee replacement, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office.  Thereafter, jurisdiction over the case was 
transferred to the Philadelphia, Pennsylvania, Regional 
Office and Insurance Center (RO).  This case was before the 
Board in December 2003 when it was remanded for additional 
development.


REMAND

In the December 2003 remand, the Board, in pertinent part, 
directed that the veteran be afforded a VA examination to 
determine the nature and severity of his service-connected 
left knee disability.  In accordance with 38 C.F.R. §§ 4.40, 
4.45 and DeLuca v Brown, 8 Vet. App. 202 (1995), the examiner 
was to determine the extent of any functional impairment due 
to weakened movement, excess fatigability, and incoordination 
attributable to the service-connected disability, and the 
extent of functional impairment during flare-ups and on 
repeated use.  The Board also directed the RO to consider 
whether the case should be forwarded to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under the provisions of 38 C.F.R. § 
3.321(b)(1).

Pursuant to the Board's remand, the veteran underwent a VA 
examination in March 2004; however, the examiner did not 
provide all of the required information.  Specifically, the 
examiner did not indicate whether any weakness, fatigability 
or incoordination was exhibited.  Moreover, the examiner 
stated that he, "had no idea of how to evaluate joint motion 
against varying resistance."  He also indicated that since 
the veteran was not in a state of increased activity during 
the examination, he was unable to comment on the extent of 
any increase in limitation of motion on repeated use.  Thus, 
it appears that the person who performed the March 2004 
examination lacks the ability to provide the information 
required for rating purposes.

Furthermore, upon review of the July 2004 supplemental 
statement of the case, the Board notes that the RO failed to 
consider whether the case should be forwarded to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration under the provisions of 38 C.F.R. § 
3.321(b)(1).  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the RO's failure to follow 
the directives in the December 2003 remand, the Board 
concludes that additional development of the record is 
required prior to appellate disposition.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should undertake appropriate 
development to obtain any outstanding 
records pertaining to treatment or 
evaluation of the veteran's left knee 
disability during the period of this 
claim, to include any pertinent VA 
medical records for the period since 
November 2002. 

2.  If the RO is unable to obtain any 
pertinent records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding records.

3.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected left knee 
disability.  The claims file must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.

The examiner should undertake range of 
motion studies of the left knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state. 

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use of flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not possible, the 
examiner should so state.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work and provide the supporting rationale 
for this opinion.

4.  The RO should then undertake any 
other development it determines to be 
warranted.

5.  Thereafter, the RO should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  

The RO should also consider whether the 
case should be forwarded to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration under 
the provisions of 38 C.F.R. § 
3.321(b)(1).  Should submission under 
§ 3.321(b)(1) be deemed unwarranted, the 
reasons for this decision should be set 
forth.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




